—In an action to recover damages for personal injuries, etc., the plaintiffs Marilyn and David Greenberg appeal from an order of the Supreme Court, Suffolk County (Brown, J.), dated July 10, 1991, which granted the motion of the defendants Donald Grodsky and Richard Leland for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is reversed, on the law, with costs, and the motion for summary judgment is denied.
It is well settled that negligence cases do not generally lend themselves to resolution by summary judgment (see, Ugarriza v Schemieder, 46 NY2d 471; Chahales v Garber, 195 AD2d 585), and determinations as to credibility should be left for trial. In this case, we find that the court erred in granting the respondents’ motion for summary judgment, as there were triable issues of fact (see, Kosan v County of Westchester, 162 AD2d 592). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.